Name: 98/238/EC, ECSC: Decision of the Council and the Commission of 26 January 1998 on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part
 Type: Decision
 Subject Matter: Africa;  European construction;  cooperation policy
 Date Published: 1998-03-30

 30.3.1998 EN Official Journal of the European Communities L 97/1 DECISION OF THE COUNCIL AND THE COMMISSION of 26 January 1998 on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (98/238/EC, ECSC) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 238 in conjunction with the second sentence of Article 228(2), and the second subparagraph of Article 228(3) thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, After consultation of the Consultative Committee and on the assent of the Council, Having regard to the assent of the European Parliament, Whereas the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, signed in Brussels on 17 July 1995, should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, the Protocols annexed thereto and the declarations attached to the Final Act are hereby approved on behalf of the European Community and the European Coal and Steel Community. The texts of the Agreement, the Protocols annexed thereto and the Final Act are attached to this Decision. Article 2 1. The position to be taken by the Community within the Association Council and the Association Committee shall be laid down by the Council, on a proposal from the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties establishing the European Community and the European Coal and Steel Community. 2. The President of the Council shall in accordance with Article 79 of the Agreement, preside over the Association Council and present the position of the Community. A representative of the President of the Council shall preside over the Association Committee, in accordance with Article 82 of the Agreement, and present the position of the Community. Article 3 The President of the Council shall deposit the act of notification provided for in Article 96 of the Agreement on behalf of the European Community. The President of the Commission shall deposit that act on behalf of the European Coal and Steel Community. Done at Brussels, 26 January 1998. For the Commission The President J. SANTER For the Council The President R. COOK